Citation Nr: 1701394	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-07 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for acute lymphocytic leukemia, claimed as due to exposure to radiation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1973 to July 1979 and in the Air National Guard of Tennessee as a reserve of the United States Air Force from August 1980 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which determined that new and material evidence had not been received in order to reopen a previously denied claim of entitlement to service connection for leukemia. 

However, with regard to the characterization of the Veteran's claim, the Board finds that such must be reviewed on a de novo basis.  By way of background, the Veteran's original claim for service connection for leukemia was filed in October 1999 and denied in a January 2000 rating decision.  Such claim was again denied in an April 2000 rating decision and a subsequent April 2000 letter.  However, at the time such decisions were issued, the Veteran's service treatment records were not on file.  Rather, such were obtained and associated with the record in December 2000.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c) (2016). Therefore, the Veteran's original claim for service connection must be reviewed on a de novo basis and, as such, has been characterized as shown on the title page of the decision.

The Board also finds that the recharacterization of the Veteran's claim, as well as the Board's adjudication of such herein, is not prejudicial to the Veteran as the RO considered the merits of the Veteran's claim in the March 2013 statement of the case.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   


FINDING OF FACT

At no time during the pendency of the claim does the Veteran have a current diagnosis of acute lymphocytic leukemia, or any residuals thereof, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.


CONCLUSION OF LAW

The criteria for service connection for acute lymphocytic leukemia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a December 2011 letter, sent prior to the issuance of the January 2012 rating decision.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records and identified post-service private treatment records have been obtained and considered.  

The Board notes that the Veteran submitted a statement in April 2000 that referenced enclosed newspaper articles about civilian workers "compensated by the government for working on nuclear weapons."  The typed statement contains a handwritten note from the RO stating that the articles were not included with the letter.  In addition, in the Veteran's representative's October 2016 Informal Hearing Presentation, he requested that the Board remand the claim in order to obtain radiation exposure records so as to assist in the determination regarding the levels of radiation he was exposed to during service.  However, as will be discussed further below, at no time during the pendency of the claim does the Veteran have a current diagnosis of acute lymphocytic leukemia, or any residuals thereof, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  Therefore, absent a current disability, the nature and quantity of his claimed in-service radiation exposure and/or the relationship between acute lymphocytic leukemia and such exposure are not relevant.  As such, the Board finds that a remand is not necessary in order to obtain such records.

Furthermore, as noted previously, the record does not reflect a current diagnosis of acute lymphocytic leukemia, or any residuals thereof, and the Veteran has not identified any treatment records reflecting such a diagnosis proximate to the filing of a claim.  Therefore, the Board finds that VA's duty to assist has been met in this regard.

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for acute lymphocytic leukemia.  However, the Board finds such is not necessary in the instant case.  The record indicates that the Veteran's leukemia was in remission well before the filing of the claim and he has not asserted a reoccurrence or residuals of cancer or its treatment proximate to the pendency of the claim as required for a claim for service connection.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Thus, the Board finds that the information and evidence of record, as set forth and analyzed below, contains sufficient competent evidence to decide the claim and that under such circumstances, there is no duty to provide a VA examination or to obtain a medical opinion.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as leukemia, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997). First, there are certain types of cancer that are presumptively service-connected when they occur in "radiation-exposed Veterans." 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d). This category of "radiation-exposed Veterans" includes those Veterans who participated in a "radiation-risk activity." 

"Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of Veterans who were in the occupation of forces of Hiroshima or Nagasaki during the period August 6, 1945, and ending on July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky; Portsmouth, Ohio; and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska. 38 C.F.R. § 3.309(d)(ii).

Diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2). 

Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311. To consider a claim under section 3.311, the evidence must show the following: (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation. 38 C.F.R. § 3.311(b). If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311 . 38 C.F.R. 
 § 3.311(b)(1)(iii). For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation. 38 C.F.R. § 3.311(b)(2). 

The regulation states that the term radiogenic disease shall include: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2). 

Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See also Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).
  
Furthermore, pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Turning to the merits of the claim, the Veteran contends that his acute lymphocytic leukemia was caused by radiation exposure from repairing nuclear weapons during service.  Specifically, in a letter to the AOJ received in April 2000, he reported that he removed and replaced nuclear components of weapons for four years during service.  In this regard, the Board notes that the Veteran's DD 214 reflects that his military occupational specialty was nuclear weapons specialist. 

However, at no time during the pendency of the claim does the Veteran have a current diagnosis of acute lymphocytic leukemia, or any residuals thereof, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  Therefore, the Board finds that the preponderance of the evidence is against his claim for service connection and, consequently, such claim must be denied.

In this regard, in October 1999, the Veteran submitted a statement from his physician in which it was noted that he "was treated for acute lymphocytic leukemia at Vanderbilt in the mid-1980's.  He has been in remission since that time and we assume that he is cured."  Furthermore, the Veteran's private treatment records indicate that he was treated for leukemia from 1986 until chemotherapy was stopped in 1988.  The cancer has been in remission since that time.  Furthermore, the Veteran has not reported, nor does the evidence show, that he has had leukemia since 1988.  Nor has he reported that he has experienced a reoccurrence or residuals of leukemia, or treatment thereof, since 1988, which was approximately eleven years prior to the filing of his original claim in October 1999.

Thus, in the instant case, the probative evidence of record fails to demonstrate a current diagnosis of acute lymphocytic leukemia.  While the Board has also considered the Court's holding in Romanowsky, supra, all evidence of record indicates that the Veteran has not had leukemia at any time proximate to the filing of his original claim in October 1999.  Furthermore, there is no evidence of residuals of such disease, or as a result of treatment thereof.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Therefore, the Board finds that, at no time during the pendency of the claim does the Veteran have a current diagnosis of acute lymphocytic leukemia, or any residuals thereof, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  Consequently, his claim for service connection must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for acute lymphocytic leukemia.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for acute lymphocytic leukemia is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


